Citation Nr: 1526559	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-35 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from May 1959 to May 1962 and from October 1963 to February 1968.  This matter comes before the Board of Veterans' Appeals (Board or BVA) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Among other things, a TDIU was denied therein.  The Veteran appealed this determination.  Review of his claims file at this time shows that Board adjudication cannot yet occur.  As such, this matter is REMANDED for additional development.


REMAND

The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2014).  A hearing on appeal therefore will be granted if the appellant or his representative expresses a desire to appear in person.  38 C.F.R. § 20.700(a) (2014).  Hearings may be requested when filing the substantive appeal (VA Form 9) or, subject to certain restrictions, at any time thereafter.  38 C.F.R. § 20.703 (2014).  The failure to honor a timely hearing request is prejudicial, and it constitutes a denial of due process of law.  38 C.F.R. § 20.904(a)(3) (2014).  Any Board determination made that is impacted by such a failure accordingly may be vacated.  Id.

In December 2013, the Veteran filed a substantive appeal (VA Form 9) regarding this matter.  The block entitled "Optional BVA Hearing" contains his check mark corresponding to the box indicating that such a hearing is not wanted.  Yet he requested a hearing at the Newark RO in the block entitled "Here Is Why I Think That VA Decided My Case Incorrectly."  The Veteran's request is construed as one for a BVA hearing, or one before a Veterans Law Judge of the Board, because all other references on the substantive appeal are to these hearings.  If conducted at the RO, they are known as Travel Board hearings.  The involved RO schedules them.  A remand thus is required so that this can occur with respect to this matter.


Accordingly, a REMAND is directed for the following:

Schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  Send a notification letter with the date and time of the hearing to the Veteran at his last address of record as well as to his representative.  Include a copy of the letter in the claims file.  Document the hearing by placing the hearing transcript in the claims file.  In the alternative, include appropriate documentation of the Veteran's failure to appear for, or cancellation of, the hearing in the claims file.  Finally, process this matter for return to the Board in accordance with established procedure.

No action is required of the Veteran until he is notified by VA.  However, he is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that remands by the Board or by the United States Court of Appeals for Veterans Claims (Court) be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2014).

